           Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 ZACHARY T. ALLEN,
                                                 Case No. 1:20-cv-00200-DCN
                        Plaintiff,
                                                 SUCCESSIVE REVIEW ORDER BY
           v.                                    SCREENING JUDGE

 LUIS CHAPPA; BLACKFOOT
 POLICE DEPARTMENT; CINDY
 GOING; JASON R. CHANDLER;
 DAREN B. SIMPSON; OFFICER
 BRAVO; OFFICER ONEIDA;
 BINGHAM COUNTY JAIL AND
 SHERIFF’S DEPARTMENT; and
 BINGHAM COUNTY,

                        Defendants.


          Plaintiff Zachary T. Allen is a prisoner proceeding pro se and in forma pauperis in

this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to 28

U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. See Initial Review Order,

Dkt. 6.

          Plaintiff has now filed an Amended Complaint. Dkt. 7. The Court retains its

screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

          Having reviewed the Amended Complaint, the Court concludes that Plaintiff has

failed to remedy the deficiencies in his initial Complaint, and the Court will dismiss this


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 2 of 10




case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Discussion

       A.     Civil Rights Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 3 of 10




Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

               i.        Most of Plaintiff’s Civil Rights Claims Are Barred by Heck v.
                         Humphrey

        The Court explained in the Initial Review Order that Plaintiff’s claims relating to

his criminal conviction appeared subject to dismissal under Heck v. Humphrey, 512 U.S.

477, 487 (1994), which bars a civil rights claim if success on that claim would necessarily

imply the invalidity of a criminal conviction that has not previously been invalidated. The

Amended Complaint does not show that Plaintiff’s forgery conviction has been called into

question such that a civil rights claim could proceed under Heck, nor has Plaintiff explained

how success on most of his civil rights claims would not imply the invalidity of that

conviction.

        Plaintiff also does not purport to seek injunctive relief, such that the Court could

construe the Amended Complaint as a habeas corpus petition. See generally Am. Compl.,

Dkt. 7.1 Therefore, Plaintiff’s Heck-barred claims are implausible—and the allegations



1
 Another reason why the Court does not construe the Amended Complaint as a habeas petition is that
Plaintiff has also filed a separate habeas petition challenging his conviction. See Allen v. Christensen, 1:20-


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
          Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 4 of 10




implying the invalidity of Plaintiff’s conviction fail to state a claim upon which relief may

be granted—because the Amended Complaint presents an “obvious bar to securing relief

under Heck.” Washington v. Los Angeles Cty. Sheriff's Dep’t, 833 F.3d 1048, 1055–56 (9th

Cir. 2016) (internal quotation marks omitted).

              ii.        Plaintiff’s Remaining Civil Rights Claims Are Also Implausible

        The only § 1983 claims that, if successful, would not imply the invalidity of

Plaintiff’s conviction are his claims that Defendants (1) harassed him with racial epithets,

and (2) pushed him up against a wall. The first claim implicates the Fourteenth

Amendment’s Equal Protection Clause, and the second implicates the Fourth Amendment.

                         a)      Equal Protection Claim

        The Fourteenth Amendment guarantees equal protection of the law. The purpose of

the Equal Protection Clause “to secure every person within the State’s jurisdiction against

intentional and arbitrary discrimination, whether occasioned by express terms of a statute

or by its improper execution through duly constituted agents.” Village of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (internal citation and quotation marks omitted). Under the

Equal Protection Clause, “all persons similarly circumstanced shall be treated alike” by

governmental entities. F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920).

However, “[t]he Constitution does not require things which are different in fact or opinion

to be treated in law as though they were the same.” Tigner v. Texas, 310 U.S. 141, 147

(1940).



cv-00217-BLW (D. Idaho) (pending). Thus, Plaintiff plainly intended to file the instant case as a civil rights
complaint, not a habeas petition.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 5 of 10




       Even where similarly situated persons are treated differently by the state, “state

action is presumed constitutional and ‘will not be set aside if any set of facts reasonably

may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th Cir. 1993)

(quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence of invidious

discrimination, the federal courts should defer to the judgment of prison officials. See id.

at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa 2001) (“There can be

no ‘negligent’ violations of an individual’s right to equal protection.... There is no evidence

from which the court may infer that the defendants’ asserted reasons for delaying the

construction of a sweat lodge at the [prison] were a pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Otherwise, equal protection claims

are subject to a rational basis inquiry, in which case “the Equal Protection Clause requires

only a rational means to serve a legitimate end.” Id. at 442.

       Because inmates are not a protected class under the Equal Protection Clause, their

equal protection claims are generally subject to rational basis review. Webber v. Crabtree,

158 F.3d 460, 461 (9th Cir. 1998). In a rational basis analysis, the relevant inquiry is

whether the defendants’ action is “patently arbitrary and bears no rational relationship to a

legitimate governmental interest.” Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir.

1987) (quotation omitted). A plaintiff can prevail under rational basis review only if (1) he


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 6 of 10




is similarly situated with persons who are treated differently by a governmental official,

and (2) the official has no rational basis for the disparate treatment. Moreover, an additional

layer of deference to prison officials is usually required under Turner v. Safley, 482 U.S.

78, 89-91 (1987), which holds that a prison regulation is constitutional so long as it is

reasonably related to a legitimate penological purpose. See Walker v. Gomez, 370 F.3d 969,

974 (9th Cir. 2004) (“In the prison context, ... even fundamental rights such as the right to

equal protection are judged by a standard of reasonableness—specifically, whether the

actions of prison officials are reasonably related to legitimate penological interests.”

(quotation omitted)).

       However, race-based classifications involving inmates are not subject to rational

basis review or the deferential Turner inquiry. Instead, such classifications are governed

by a strict scrutiny analysis. Johnson v. California, 543 U.S. 499, 507 (2005). “Under strict

scrutiny, the government has the burden of proving that racial classifications are narrowly

tailored measures that further compelling governmental interests.” Id. at 505 (internal

quotation marks omitted).

       Though the Court in no way condones the repugnant use of racial slurs, such

language alone does not give rise to a constitutional deprivation under § 1983. See Partee

v. Cook Cty. Sheriff’s Office, 863 F. Supp. 778, 781 (N.D. Ill. 1994) (“[A]llegations of

verbal threats, racial epithets, and continued harassment by [defendants] do not give rise to

an actionable claim for relief under § 1983.”); Shabazz v. Pico, 994 F. Supp. 460, 474

(S.D.N.Y.1998) (dismissing claims based on racial slurs because “verbal harassment or

profanity alone, … no matter how inappropriate, unprofessional, or reprehensible it might


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 7 of 10




seem, does not constitute the violation of any federally protected right and therefore is not

actionable under 42 U.S.C. § 1983”) (internal quotation marks omitted). Therefore,

Plaintiff’s equal protection claim must be dismissed.

                      b)     Fourth Amendment Excessive Force Claim

       Claims of excessive force asserted by pretrial detainees are analyzed under the

Fourth Amendment, which prohibits unreasonable searches and seizures. Arresting officers

may use only an amount of force that is “objectively reasonable in light of the facts and

circumstances confronting them, without regard to their underlying intent or motivation.”

Graham v. Connor, 490 U.S. 386, 397 (1989) (internal quotation marks omitted). “Not

every push or shove, even if it may later seem unnecessary in the peace of a judge’s

chambers, violates the Fourth Amendment,” and whether an officer’s use of force was

objectively reasonable is based on the totality of the circumstances. Id. at 396 (internal

quotation marks and citation omitted).

       This objective reasonableness standard requires that a Court “balanc[e] the nature

and quality of the intrusion on a person’s liberty with the countervailing governmental

interests at stake,” which involves several factors. Davis v. City of Las Vegas, 478 F.3d

1048, 1053-54 (9th Cir. 2007). First, the “quantum of force” must be assessed. Second, the

governmental interests at stake must be analyzed in light of the following: (1) the severity

of the crime for which the plaintiff was arrested; (2) whether the plaintiff posed a threat to

the safety of the officers or others; (3) whether the plaintiff was actively resisting arrest or

attempting to flee; and (4) the availability of alternative methods of subduing the plaintiff.

Id.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
           Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 8 of 10




          Plaintiff’s bare statement that he was pushed up against a wall is insufficient to state

a plausible excessive force claim under the Fourth Amendment. This general allegation is

insufficient to raise a reasonable inference that pushing Plaintiff against the wall was

objectively unreasonable given the circumstances facing the deputies at the time. Thus,

Plaintiff’s Fourth Amendment claim must be dismissed.

          B.     State Law Claims

          Plaintiff also cites various Idaho state statutes in the Amended Complaint, such as

statutes contained in Titles 18 and 19 of the Idaho Code, which are the state’s criminal code

and code of criminal procedure, respectively. See generally Am. Compl., Dkt. 7. Plaintiff’s

state law claims are implausible because these statutes do not create a private right of

action.

          The Idaho Supreme Court has explained the analysis a court must undertake to

determine whether a private cause of action exists:

                 When a legislative provision protects a class of persons by
                 proscribing or requiring certain conduct but does not provide a
                 civil remedy for the violation, the court may, if it determines
                 that the remedy is appropriate in furtherance of the purpose of
                 the legislation and needed to assure the effectiveness of the
                 provision, accord to an injured member of the class a right of
                 action, using a suitable existing tort action or a new cause of
                 action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (relying on Restatement

(Second) of Torts § 874A). The Idaho Supreme Court held in Yoakum that there was no

private right of action under certain Idaho criminal statutes. The court relied on the

following factors: (1) the statutes were intended to protect the general public; (2) the



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 9 of 10




statutes provided for a criminal punishment; (3) there was no indication that the legislature

intended to create a private cause of action, and (4) there was no indication that providing

an additional civil remedy was necessary to assure the effectiveness of the statutes. Id.

       Similar reasoning exists here with respect to the state statutes cited in the Amended

Complaint. As in Yoakum, there is no indication that the Idaho Legislature intended to

create a private right of action under those statutes or that an additional civil remedy is

necessary to ensure the statutes’ effectiveness. Because Idaho has not created a private

right of action under any of those statutes, Plaintiff’s state law claims must be dismissed.

4.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not initially

pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Because

Plaintiff has already been given the opportunity to amend and still has failed to state a

plausible claim for relief, the Court will dismiss the Amended Complaint without further

leave to amend. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED that, for the reasons stated in this Order and the Initial Review

Order (Dkt. 6), the Amended Complaint fails to state a claim upon which relief may be

granted. Therefore, this entire case is DISMISSED, with prejudice in part and without

prejudice in part, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1). Plaintiff’s


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
       Case 1:20-cv-00200-DCN Document 8 Filed 08/18/20 Page 10 of 10




Heck-barred claims are dismissed without prejudice, and his remaining claims are

dismissed with prejudice.


                                           DATED: August 18, 2020


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 10
